Adams, J.
We think that the petition shows a cause of action and that the demurrer should have been overruled, i. couiror: power to employ agent to sell sw$mp lands. It may be true, as the county contends, that it , . has no power to employ an agent to sell its lands, ™ ° But the plaintiff was not employed for that purpose, but quite a different one, and that was to find some one who wanted to buy, and to whom the county through its officers could sell. He might have had, and doubtless did have, greater facilities for finding a purchaser than the county officers had, and was employed for that very reason. While county officers could not divest themselves of the responsibility imposed upon them by law in making the sale, they might aid themselves in matters preliminary to the sale. The statute imposes upon the board of supervisors the care and management of the county property; (Code, § 303;) and, as incident to the exercise of such power, they *450may in a proper case employ an agent to aid them. Wilheim v. Cedar County, 50 Iowa, 254.
As to whether the board of supervisors had at the time of the plaintiff’s employment the power to sell the particular land in question, we do not inquire. They may have had, and, under the averments of the petition, they must have assumed to have. It was for them to know whether they had or not. The plaintiff was supposed to know simply their general power. ITe was not, we think, supposed to have knowledge of specific facts upon which the exercise of their power depended.
The question is raised in argument, though not in the demurrer, as to whether the petition should not have shown 2 pleading-agent’s01101 authority. that Baxter had authority to employ the plaintiff. To this we think it sufficient to say that he mjght have had, and the averment is that “the defendant * * * through Baxter * * * did employ the plaintiff.” We do not think that it was necessary to aver more. Besides, the plaintiff avers that the sale negotiated by him was adopted and completed by the county.
Reversed.